                                                                                                      FI LED
                                                                                              IN CLERK'S OFFICE
                                                                                        U.S. DISTRICT COURT E.D.N.Y.


      UNITED STATES DISTRICT COURT                                                       *        JAN 3 1 2019   *
      EASTERN DISTRICT OF NEW YORK
                                                                                         LONG ISLAND OFFICE
 JOSE ADRIAN MARTINEZ, on behalf of himself,
 FLSA Collective Plaintiffs and the Class Members,              Case No. 18-cv-S979

                       Plaintiff,
 v.                                                            NOTICE OF VOLUNTARY DISMISSAL
                                                               PURSUANT TO F.R.C.P. 41(a)(l)(A)(i)
 HOLIDAY FARMS

                    Defendant

          NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(l){Al(il

             Pursuant to F.R.C.P. 4l{a)(l)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff

      Jose Adrian Martinez and his respective counsel hereby give notice that the above-captioned

      action is voluntarily dismissed, without prejudice against the Defendant Holiday Fanns.



      Dated: Melville, New York
             January 1:1., 2019


                                                              ~o..;,....,,,    t\~            ;.::=
                                                              Nadia M. Pervez
                                                              PERVEZ & REHMAN, P.C.
                                                              68 South Service Road, Suite 100
                                                              Melville, NY 11747
                                                              (631) 427-0700
                                                              Attorneys for Plaintiff




      1'he- C\e.Y-"-    of    -tnt Co"'rl ~0,\l e,\o~e. -th,~                   lAL~-C..- ·
,,~t\l~
      So Ordered:
                             s/ Sandra J. Feuerstein
                    IHon.sancir      ~Feuerstein (U.S.D.J.)




                                                        l
